Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The instant claims require an arc evaporator assembly comprising a cathode assembly, the cathode assembly comprising a cooling plate, and a target disc.  The evaporator also comprises electrode, a magnetic guidance system placed behind the target for guiding an arc established between the target and electrode with magnetic field lines extending through the target to its front surface, and a surrounding shield comprising ferromagnetic material and the shield component preventing the magnetic field lines from extending beyond the cathode assembly in a longitudinal direction
	Either
the cathode assembly with diameter D, 150mm<= D <=200mm, 
the target disc having diameter 100-150mm
And a surrounding shield component height C from the cooling plate to the end of the surrounding shield, with D/20 <= C <= D/5;
Or
The magnetic guidance systems comprising a central magnetic coil and peripheral pair of magnetic coils;
The magnetic guidance system additionally comprising ferromagnetic material surrounding the coils and the ferromagnetic material having a space at its upper portion between the central and peripheral coils so as to not surround the upper portions of the adjacent coils. 

While prior art discloses knowledge in the art of arc evaporator assemblies with a cathode assembly, target, cooling plate, and surrounding shield of ferromagnetic material (see prior office actions) and magnetic guidance systems with central and a pair of peripheral coils (see prior office actions), none of the prior art teaches nor suggests these requirements with either the dimensional requirements of the claims or the surrounding ferromagnetic material with a space as required by the instant claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794